Citation Nr: 1515885	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  08-16 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable rating for bilateral plantar fasciitis and calcaneal spurs with degenerative joint disease at the first metatarsophalangeal (MTP) joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active military service from August 1978 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In March 2011, the Veteran testified at a travel board hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  In July 2014, the Veteran was notified that the VLJ who conducted the March 2011 hearing is no longer employed by the Board.  The Veteran was afforded the opportunity to testify at another hearing, but in July 2014 he notified VA that he did not desire a new hearing and, rather, wished for the matter to be considered based upon the evidence of record.

In November 2011, the Board remanded this issue for additional development.  Also remanded was the issue of whether service connection is warranted for a left shoulder disability.   The left shoulder claim was remanded in order to provide the Veteran a statement of the case (SOC) in response to his notice of disagreement with the denial of the claim.  The SOC was issued in September 2012, after which the Veteran has not submitted a substantive appeal.  The Board, therefore, does not have jurisdiction to consider the matter of whether service connection is warranted for a left shoulder disorder.

In September 2012, the RO issued a rating decision recognizing several separate aspects of the Veteran's foot disability, to include residual scar, status post removal of neuroma, right foot; right foot hallux valgus; left foot hammertoes; right foot hammertoes; and sensory neuropathy of right superficial peroneal nerve status post neuroma resection.  A 10 percent rating was assigned for the scar and the remaining disabilities were noncompensably rated.  The Veteran has not indicated any disagreement with these separate ratings, thus the Board will not consider them further.  The September 2012 rating decision also recognized the existence of degenerative joint disease of the first MTP joints and included that aspect of the Veteran's foot disability as combined with the plantar fasciitis rating on appeal.  

The record before the Board includes the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

Throughout the pendency of this claim, the Veteran's bilateral plantar fasciitis and calcaneal spurs have been manifested by pain when walking and weight bearing due to callus formation and its effect on his plantar fasciitis, relieved with rest, which is indicative of moderate, but not moderately severe or severe disability.  


CONCLUSION OF LAW

The criteria for an initial 10 percent rating, and no more, for bilateral plantar fasciitis and calcaneal spurs with degenerative joint disease at the first MTP joints have been met throughout the pendency of this claim.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided adequate VCAA notice regarding his claim in September 2005 and March 2006 letters, prior to the September 2006 rating decision on appeal.  

All appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs) and post-service VA and private medical records has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  Moreover, the Veteran was afforded appropriate VA examinations as to his bilateral plantar fasciitis and calcaneal spurs during the time period relevant to this appeal.  VA has complied with its duty to assist the Veteran.  

Accordingly, the Board will now address the merits of this claim. 

II.  Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  General Legal Criteria: Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).

In initial rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999).  

IV.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

By way of the September 2006 rating decision under appeal, the Veteran was service connected for bilateral plantar fasciitis and small calcaneal spurs.  A noncompensable rating was assigned, which is on appeal.  The rating was assigned under Diagnostic Code 5299-5276, which is indicative of an analogous rating as there are no rating criteria specific to plantar fasciitis or calcaneal spurs.  38 C.F.R. §§ 4.20, 4.27.  In September 2012, the rating was reissued to include the then existing degenerative joint disease of the first MTP joints.  The rating is now assigned under Diagnostic Code 5010-5276 to account for the existence of arthritis.

Under DC 5276 for acquired flatfoot, a noncompensable evaluation is assigned when there is evidence of mild pes planus with symptoms relieved by built-up shoe or arch support.  A 10 percent evaluation is assigned when the evidence shows moderate bilateral pes planus with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the foot.  A 30 percent evaluation is assigned for severe bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent evaluation is assigned for pronounced bilateral pes planus with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a , DC 5276. 

Diagnostic Code 5010 directs arthritis, due to trauma, substantiated by X-ray findings, to be rated as arthritis, degenerative.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation, to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.    In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a , Diagnostic Code 5003. 

For the purpose of rating disability from arthritis, multiple involvements of the interphalangeal, metatarsal and tarsal joints of the lower extremities are considered groups of minor joints.  38 C.F.R. § 4.45(f).

Other injuries of the foot are rated under Diagnostic Code 5284.  Moderate disability warrants a 10 percent rating; moderately severe disability warrants a 20 percent rating; and severe disability warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

In this case, on VA examination in December 2005, plantar fasciitis and small calcaneal spurs, bilaterally, were observed.  There was no evidence of infection, inflammation, ulceration, abnormal pigmentation, redness, tenderness, swelling or drainage or excess callus formation on either foot.  X-ray at that time revealed the small calcaneal spurs on each foot with notation that the MTP joints on both feet were well preserved.

In October 2007, the Veteran indicated his feeling that the spurs on his feet were not small and that his recurring pain, particularly in his post surgical right foot, limits his exercise to walking and some biking, after which he experiences pain.  In a November 2008 statement, he indicated that "any activity results in extreme pain."  Similarly, in December 2008, he reported severe pain whenever he uses his feet in a normal conditioning program.

In June 2009, the Veteran's clinical records show treatment for acquired cavus deformity of the foot.  A callus was reduced with a blade at the time.  Examination of the feet the next month revealed bilateral hammertoe in the fifth digit and pes cavus of both feet.  Foot motion was normal and there was no pain observed with motion of the foot or the toes.  There were no other symptoms noted with the feet or the toes.

April 2010 X-ray of the Veteran's feet revealed bilateral heel spurs with no evidence of acute fracture or dislocation.  The X-ray report also indicates findings suggestive of hammertoes of the fourth and fifth digits bilaterally.  Clinical correlation was advised, particularly on the right.  There is no indication of arthritis in this report.

On VA examination in June 2010, the Veteran reported pain and swelling at rest, on standing and while walking.  No weakness, fatigability, heat, lack of endurance, stiffness or redness was noted.  The use of shoe inserts was noted, but the Veteran reported them to be ineffective.  Physical examination revealed no painful motion, edema, instability, weakness or tenderness in either the right or left foot.  There were also no signs of abnormal weight bearing.  [The Board recognizes the Veteran's later report that these findings are inaccurate and that his feet are painful and his shoes do experience abnormal wear due to an altered gait.]  No skin changes were noted with either foot, but both feet were noted as having mild varicosities.  In the examination report it was noted that no hammertoes, high arch, clawfoot, flatfoot, or hallux valgus were observed in either foot.  However, in the diagnosis section "incidental diagnosis of bilateral hammertoe" was noted.  Bilateral plantar fasciitis and small calcaneal spurs were confirmed, as well as status post right foot tendon release with residual scar and status post left foot neurolysis surgery with residual scar.  The examiner noted that these conditions have a moderate effect on the Veteran's usual occupation and daily activities. 

At the time of the March 2011 travel board hearing, the Veteran reported that he has an abnormal gait due to the callus growing on the center of his foot, which causes pain and swelling.  He reported that the pain and swelling occurs when he is out walking and using his feet.  The Veteran also reported that he wears out shoes regularly due to his improper gait.

In an April 2011 statement, the Veteran suggested that his foot symptoms should be rated under Diagnostic Code 5284 (foot injury, other).  He reported that due to the callus on his right foot, the foot becomes more and more painful and he overcompensates, leading to a feeling of instability and weakness.  

The Veteran was again afforded a VA examination in March 2012.  At this time, the Veteran confirmed that his right and left feet are now equally affected by persistent symptoms of plantar fasciitis.  He continued to report no pain while at rest and not weight-bearing, but intermittent pain at the bilateral heels and along the longitudinal arch of the feet with use.  The pain was noted to be most severe first thing in the morning after arising from bed.  His walking is limited to two to three miles due to plantar fascia pain.  He also reported increased pain when he stands up and walks about after prolonged periods of sitting.  The examiner observed that the Veteran has bilateral pes cavus, but that it does not affect his plantar fascia.  The VA examiner also observed increased wear on the lateral heel of the Veteran's shoes, but only slightly increased wear along the lateral edge of the remainder of the shoes, which the examiner deemed consistent with the mild pes cavus deformity.  The examiner did observe that the Veteran is quite tender to palpation of the heels along with the medial longitudinal arch of both feet, consistent with bilateral plantar fasciitis.  The examiner noted that there is no other functional impairment of the feet.  X-ray at that time revealed arthritis in both feet, which did not affect multiple joints of the same foot, but rather was in the first MTP joint of each foot.

Initially, the Board observes that arthritis was not found until X-ray in 2012.  It is clearly noted as existing in only one joint of each foot and therefore the criteria for a compensable rating under the arthritis codes are not met.

Nonetheless, the evidence throughout the pendency of this longstanding claim clearly establishes that the Veteran's bilateral foot disability is manifested by pain on use, to include pain when walking and weight bearing due to the callus formation and its effect on his plantar fasciitis.  This pain was noted to be relieved with rest and, while the pain limited the Veteran's means of exercise to walking two to three miles, albeit with pain, it did not prevent such exercise.  The Board, thus, finds that the symptoms of the Veteran's bilateral foot disability most closely approximates the criteria for a 10 percent rating under Diagnostic Code 5276, but do not rise to the level of moderately severe or severe impairment of either or both feet.  Thus, a rating in excess of 10 percent is not warranted under either Diagnostic Code 5276 or Diagnostic Code 5284.

For these reasons, the Board finds that an initial rating of 10 percent, but not higher, for the service-connected bilateral plantar fasciitis and calcaneal spurs with degenerative joint disease at the first MTP joints is warranted.

V.  Additional Considerations 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, hearing testimony, and the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a rating in excess of 10 percent under any applicable diagnostic code for the bilateral foot disability at issue.  

Consideration has been given to assigning a staged rating or further staged rating for the disability decided herein.  The criteria for a higher rating than that assigned for bilateral plantar fasciitis and calcaneal spurs with degenerative joint disease at the first MTP joints have not been met for any portion of the period of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the service-connected bilateral plantar fasciitis and calcaneal spurs with degenerative joint disease at the first MTP joints, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

Finally, the Board has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Neither the Veteran nor his representative has suggested that a TDIU is warranted in this case.  In fact, the Veteran has reported that his bilateral foot disability affects him with walking and weight bearing and that his occupation allows him to sit.  Moreover, the VA examiners did not note any interference with occupation due to the bilateral foot disability that rises to the level of unemployability.  There is no suggestion in the record that his bilateral plantar fasciitis and calcaneal spurs with degenerative joint disease at the first MTP joints render him unemployable.  Therefore, the Board finds that the issue of entitlement to a TDIU based on the disability at issue has not been raised in this case.


ORDER

The Board having determined that the Veteran's bilateral plantar fasciitis and calcaneal spurs with degenerative joint disease at the first MTP joints warrants a 10 percent initial rating and no more throughout the pendency of this claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


